DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160018157 (“Dubina et al.”).
Regarding Claim 1, Dubina et al. discloses a refrigeration device, comprising:
a storage compartment (12 lower compartment) of the refrigerator
a door body (16) adapted to open or close said storage compartment (12);
a storage box (24) accommodated in said storage compartment, said storage box having a length;
a bracket (34) mounted on said door body, said bracket (34) having a length being less than said length of said storage box (24);
a slide rail (18) in sliding connection with said bracket (34) and said storage compartment (12); and a supporting member (26) mounted on said slide rail (18); said supporting member (26, 46) and said bracket (34) together supporting said storage box (24); Claim 2- wherein said supporting member (26) includes a first supporting portion (54) and a second supporting portion (46,56) connected to each other and forming an angle, said first supporting portion (54) is mounted on said slide rail (18), and said second supporting portion (46, 56) abut against said storage box (via 46); CLAIM 3-wherein said angle is 90 degrees ([0031]); Claim 4- wherein said first supporting portion (54) and said second supporting portion (56) together form an inverted L-shaped cross section; Claim 5- wherein said first supporting portion (54) and said second supporting portion (46, 56) are connected to each other at a part in which a first reinforcing rib is provided (rib is shown projecting where the portions meet, as see in Figs .6-8);Claim 6-wherein said part in which said first supporting portion and said second supporting portion are connected to each other has a groove (a groove under the second portion) formed therein, and said groove forms said first reinforcing rib(best seen in Fig.8); Claim 8-wherein said supporting member (26, 46) is detachably mounted on said slide (18); Claim 9- wherein said supporting member (26,46 ) and said bracket(34) are located on a same side of said slide rail; Claim 10- wherein said supporting member (26, 46) and said bracket (34) are disposed side by side along a length direction of said storage box. Claim 11- said storage box (24) has a flange adapted to be supported on said bracket (34) and said supporting member (26, 46);
said flange includes a first flange (along the front edge, as seen in Fig. 3) supported on said bracket (34) and a second flange (along the side, via 46) not supported on said bracket; and said supporting member (26, 46) is supported on a middle part of said second flange; Claim 12- wherein said flange has a second reinforcing ribs(plurity of ribs on the bracket and the supporting members, facing at least toward said bracket and said supporting member.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10 is rejected under 35 U.S.C 103(a) as being unpatentable over Dubina et al. and further in view of US Pub No.: 20100066224 (“Placke et al.”).
 
	Regarding Claim 10, Dubina et al. disclose the claimed invention except the length of the bracket is 1/2 to 2/3 of said length of said storage box.
	Placke et al. discloses a similar invention with a support members (13, 14, 15, 16) connected the slid rail (4, 5).
	It would have been obvious to one having skill in the art before the effective filing date of the invention that the support member taught by Dubina et al, could be configured to a length that is 1/2 to 2/3 of said length of said storage box, to help improve the movement of the rails in the pull our direction, as taught by 
Placke et al ([0028]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 12:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637